department of the treasury washington dc contact person telephone number n reference to op e ep t date apr internal_revenue_service significant index no legend taxpayer a company b plan x date month quantity c quantity d sum e dear mr this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request a letter_ruling under sec_402 e d of the internal_revenue_code representations support your ruling_request the following facts and taxpayer a who has not attained age terminated employment with company b month taxpayer a received a single sum distribution of the full amount standing to his credit under plan x a plan sponsored by company b which your authorized representative asserts meets the qualification requirements found in code sec_401 his employer on date during in accordance with taxpayer a’s instructions quantity c shares of company b common_stock were distributed directly to taxpayer a in accordance with provisions of plan xx quantity d shares of company b common_stock and sum e of cash were directly transferred into an individual_retirement_arrangement ira maintained in the name of taxpayer a 3s based on the above facts and representations you through your authorized representative request the following letter_ruling the distribution within one taxable_year of taxpayer a’s entire account balance from plan x either directly to taxpayer a or to taxpayer a s ira lump sum distribution as that term is defined in code sec_402 d sec_402 e b as described above constitutes a qualifying for purposes of code with respect to your ruling_request code sec_402 provides that an amount actually distributed to a taxpayer by a_trust described in sec_401 which is exempt from tax under sec_501 taxpayer in the year of distribution except as otherwise provided in sec_402 shall be taxable to the code sec_402 d provides that the term lump without regard to the minimum period sum distribution has the meaning given such term by subsection d a of service requirement in subsection d f sec_402 a provides in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of the employee which becomes payable on account of the employee’s separation_from_service from a_trust which forms part of a plan described in code sec_401 and which is exempt from tax under code sec_501 code code sec_402 e b provides that for purposes of code sec_402 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 c provides that for purposes of subparagraph b resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary net_unrealized_appreciation and the code sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the 3b employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii or life expectancy of the for the life employee or the joint lives expectancies of the employee and the employee's designated_beneficiary or for a period of years or more and or joint life b any distribution to the extent the distribution is required under sec_401 a sec_402 of the code defines eligible i retirement_plan as described in sec_408 annuity described in sec_408 contract retirement_plan and sec_403 iii iv ii an individual_retirement_account an individual retirement other than an endowment a sec_401 of the code qualified an annuity plan described in sec_402 of the code provides generally that sec_402 shall not apply to any transfer of distribution made after the 60th day following the day on which the distributee received the property distributed a sec_401 a a of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is distributee of any eligible rollover distribution- a part provides that if the i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is form and at such time as the plan_administrator may prescribe to be paid in such such distribution shall be to-trustee transfer to the eligible_retirement_plan so specified in the form of a direct trustee- sec_401 a b of the code provides that subparagraph a eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a shall apply only to the extent that the determined without regard to sec_402 a and the term eligible_rollover_distribution when used in of the code has the same meaning as when sec_401 used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 sec_408 and sec_408 of the code of the code includes iras defined in generally a direct trustee-to-trustee transfer described in sec_401 direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code of the code constitutes a sec_1 a -1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under code sec_402 sec_1 a -1 of the income_tax regulations that a question and answer provides in pertinent part direct_rollover is eligible_rollover_distribution and not a transfer of assets and liabilities a distribution and rollover of the in this case taxpayer a who has not attained age a result separated from the service of company b of said separation taxpayer a received a single sum distribution of the full amount standing to his credit under plan x securities of company b taxpayer a’s distribution consisted in part of as taxpayer a’s distribution is a lump sum distribution as that term is used in code sec_402 e d furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated a sec_402 e d portion of the distribution is either rolled over or directly transferred into an ira a lump sum distribution under code section for purposes of sec_402 b even if a thus with respect to your ruling_request we conclude as follows the distribution within one taxable_year of taxpayer a’s entire account balance from plan x as described above constitutes a qualifying either directly to taxpayer a or to taxpayer a's ira lump sum distribution as that term is defined in code sec_402 d sec_402 e b for purposes of code this letter_ruling assumes that taxpayer a’s plan x distribution was made in accordance with the terms of plan x meets the requirements of cude sec_408 a it also assumes that taxpayer a’s ira referenced above pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours pace u beoon frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
